                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA


      In re        Imperial Toy LLC                                     Case No.
                                   Debtor(s)                            Chapter        11




                                      LIST OF EQUITY HOLDERS

        Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the following is the
list of the equity security holders of the above-captioned debtor in possession as of the date
hereof.


 Name and Last Known Address of                Percentage of Interest      Type of Equity Interest
     Equity Interest Holder
  Peter Tiger                                             90%                       Stock


  The Hirsch Family Trust dated June 9,                   10%                       Stock
  1998




      Date        11/17/2019                     Signature




SMRH:4837-3518-1997.l                              - 1-

Case: 19-52335          Doc# 1-2      Filed: 11/18/19     Entered: 11/18/19 10:59:06        Page 1 of 1
